 Case 1:17-cv-00317-CFC Document 41 Filed 11/02/18 Page 1 of 2 PageID #: 532



                                       November 2, 2018



Honorable Maryellen Noreika
United States District Judge
United States District Court
J. Caleb Boggs Federal Building
844 N. King Street
Unit 19
Room 4324
Wilmington, DE 19801-3555

                      Re:    In re Tesla, Inc. Stockholder Litigation,
                             No. 1:17-cv-00317-MN (D. Del.)

Dear Judge Noreika:

        This letter is jointly submitted on behalf of Co-Lead Plaintiffs and Defendants pursuant
to the Court’s May 7, 2018 Oral Order, which requests that within 180 days of the entry of that
Order, the parties provide a joint letter regarding the status of the litigation in the Court of
Chancery.

       On August 14, 2018, the Court of Chancery issued an Order Regarding Case Schedule
which, among other deadlines, set trial for 10 days beginning March 16, 2020. A copy of that
Order is enclosed herewith.

        Pursuant to Paragraph 2 of the stipulation and order filed herein by the parties on March
5, 2018 [D.I. 37] and entered by the Court on March 6, 2018, the stay shall continue sine die
subject to further agreement of the parties and order of the Court. Given the substantial overlap
between the Chancery action and this action, the parties believe it would serve the interests of
justice and judicial efficiency to continue the stay of the action in this Court.

       We are available at the Court’s convenience should the Court have any questions
regarding this submission.
 Case 1:17-cv-00317-CFC Document 41 Filed 11/02/18 Page 2 of 2 PageID #: 533
Hon. Maryellen Noreika
November 2, 2018
Page 2



                                         Respectfully submitted,

ROSS ARONSTAM & MORITZ LLP               GRANT & EISENHOFER P.A.

/s/ Garrett B. Moritz                    /s/ Michael T. Manuel
David E. Ross (#5228)                    James J. Sabella (#5124)
Garrett B. Moritz (#5646)                Michael T. Manuel (#6055)
100 S. West Street, Suite 400            Kelly L. Tucker (#6382)
Wilmington, DE 19801                     123 Justison Street
(302) 576-1600                           Wilmington, DE 19801
                                         (302) 622-7000
WACHTELL, LIPTON, ROSEN &
KATZ                                     ROBBINS GELLER RUDMAN
William Savitt                           & DOWD LLP
Steven P. Winter                         Randall J. Baron
51 West 52nd Street                      David T. Wissbroecker
New York, NY 10019                       Maxwell R. Huffman
(212) 403-1000                           655 West Broadway, Suite 1900
                                         San Diego, CA 92101
Counsel for Defendants                   (619) 231-1058

                                         KESSLER TOPAZ MELTZER
                                         & CHECK, LLP
                                         Lee D. Rudy
                                         Eric L. Zagar
                                         280 King of Prussia Road
                                         Radnor, PA 19087
                                         (610) 667-7706

                                         Co-Lead Counsel for Plaintiffs
